  Case 1:20-cv-13570-NLH Document 14 Filed 10/30/20 Page 1 of 2 PageID: 60



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
WILMER REYES,                  :
                               :
          Petitioner,          :    Civ. No. 20-13570 (NLH)
                               :
     v.                        :       MEMORANDUM ORDER
                               :
THE ATTORNEY GENERAL OF THE    :
STATE OF NEW JERSEY, et al., :
                               :
          Respondents.         :
______________________________:

APPEARANCE:

Wilmer Reyes
635216E
Essex County Correctional Facility
354 Doremus Avenue
Newark, NJ 07105

      Petitioner Pro se

HILLMAN, District Judge

      WHEREAS,   Petitioner Wilmer Reyes seeks to bring an amended

petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254

challenging his October 21, 2016 guilty plea in the Superior

Court of New Jersey, Law Division, Camden County, see ECF No. 4;

and

      WHEREAS, Section 2254 states in relevant part that “[a]n

application for a writ of habeas corpus on behalf of a person in

custody pursuant to the judgment of a State court shall not be

granted unless it appears that the applicant has exhausted the

remedies available in the courts of the State.”          28 U.S.C. §
  Case 1:20-cv-13570-NLH Document 14 Filed 10/30/20 Page 2 of 2 PageID: 61



2254(b)(1)(A).    “An applicant shall not be deemed to have

exhausted the remedies available in the courts of the State,

within the meaning of this section, if he has the right under

the law of the State to raise, by any available procedure, the

question presented.”     28 U.S.C. § 2254(c); and

     WHEREAS, the petition indicates that Petitioner has not

presented his claims to all levels of the New Jersey state

courts, see ECF No. 4 at 3-6; and

     WHEREAS, this matter cannot proceed in federal court until

Petitioner has presented his claims in the state courts; and

     WHEREAS, unless Petitioner can show that there are no state

court remedies available to him, the Court shall stay the § 2254

proceedings until Petitioner has given the state courts an

opportunity to rule on his claims,

     THEREFORE, IT IS on this        30th    day of October, 2020

     ORDERED that within 30 days of this Order, Petitioner shall

show cause in writing why the petition should not be stayed

pending state court exhaustion; and it is finally

     ORDERED that the Clerk of the Court shall serve Petitioner

with a copy of this Order via regular mail.



                                            s/Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                     2
